UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESEAN HILL,
                               Plaintiff,
                                                                   19-CV-11604 (CM)
                   -against-
                                                                  TRANSFER ORDER
J. ABRAMS, et al.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at South Port Correctional Facility, located in Pine City,

New York, brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated

his rights at South Port. For the following reasons, this action is transferred to the United States

District Court for the Western District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.

Under § 1391(c), a “natural person” resides in the district where the person is domiciled, and an

“entity with the capacity to sue and be sued” resides in any judicial district where it is subject to

personal jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).

       Plaintiff challenges the conditions of his confinement at South Port. Because Plaintiff

does not allege that any defendant resides in this district or that a substantial part of the events or

omissions giving rise to his claim arose in this district, venue is not proper in this Court under

§ 1391(b)(1), (2). Plaintiff’s claims arose in Pine City, New York, Chemung County, which is in

the Western District of New York. See 28 U.S.C. § 112. Accordingly, venue lies in the Western
District of New York, 28 U.S.C. § 1391(b)(2), and this action is transferred to the United States

District Court for the Western District of New York, 28 U.S.C. § 1406(a).

                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further directed to

transfer this action to the United States District Court for the Western District of New York.

Whether Plaintiff should be permitted to proceed further without prepayment of fees is a

determination to be made by the transferee court. A summons shall not issue from this Court.

This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 20, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
